Title: From Thomas Jefferson to Jacob Wagner, 5 October 1804
From: Jefferson, Thomas
To: Wagner, Jacob


               
                  
                     Th: Jefferson to mr Wagner.
                  
                  Oct. 5. 04.

               
               The case of Chambers’s commission is so entirely singular that it is proper to make a statement of it to be retained in the office. the district East of Pearl river that is to say, the Tombigbee settlement, was so distant & had been so little in communication with the government that not a single person there was known to the Executive as fit for the office of register. a commission therefore was signed July 12 1803. but left blank both as to name & date, and confided to Colo. Kirby to be filled up by him after his arrival there & due enquiry for a fit character. he arrived there Jan. 26. 1804. and filled up the commission with the name of Joseph Chambers. but this was irregular because the Senate was then in session. this was not known here till Apr. 9. the Senate having risen Mar. 27. As the act expressly authorises the President to issue the commission in the recess of Senate, the most effective remedy is believed to be the issuing another commission dated Mar. 28. (& signed nunc pro tunc) which places beyond question all acts of the register after that date; and it is believed little or nothing but merely preparatory business had been done by the board, between Jan. 26. & Mar. 28.
            